UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-5206


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN JAMES HALL, a/k/a Contourimpco,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00015-LHT-1)


Submitted:   April 12, 2010                   Decided:   May 6, 2010


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol Ann Bauer, Morganton, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven James Hall pled guilty, without the benefit of

a written plea agreement, to transmitting child pornography via

a    computer     (Counts       1-3),        in   violation       of        18   U.S.C.A.

§ 2252(a)(1),      (b)(1)         (West      Supp.     2009);      receiving        child

pornography      via   a    computer         (Count    4),   in   violation        of   18

U.S.C.A. § 2252(a)(2), (b)(1) (West Supp. 2009); and possession

of   child    pornography      (Count     5),     in   violation      of    18   U.S.C.A.

§ 2252(a)(4),      (b)(2)      (West    Supp.     2009).       The     district     court

sentenced him to 210 months of imprisonment on Counts 1-4 and a

concurrent 120-month term on Count 5.                  On appeal, Hall’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      stating   that,    in     his    view,    there    are    no    meritorious

issues    for    appeal     but      questioning       whether     Hall      voluntarily

entered his plea in light of Hall’s claim that he was not guilty

of the charges.         Hall has filed a pro se supplemental brief. 1

Finding no reversible error, we affirm.

              Counsel suggests that Hall did not voluntarily enter

his guilty plea.        However, Hall’s statements at the plea hearing

belie his claim.           See Blackledge v. Allison, 431 U.S. 63, 74

      1
       In his pro se brief, Hall contends that the delay between
his arrest and arraignment violated the Speedy Trial Act and
that Counts 3 and 4 of the indictment failed to establish an
interstate nexus. Our careful review of the record leads us to
conclude that Hall is not entitled to relief on these claims.



                                              2
(1977); Fields v. Attorney Gen., 956 F.2d 1290, 1299 (4th Cir.

1992) (“Absent clear and convincing evidence to the contrary, a

defendant is bound by the representations he makes under oath

during a plea colloquy.”).          Moreover, the magistrate judge and

the district court fully complied with the mandates of Fed. R.

Crim. P. 11 in accepting Hall’s guilty plea and ensured that

Hall entered his plea knowingly and voluntarily and that the

plea was supported by an independent factual basis.                    See United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

Accordingly, we affirm Hall’s convictions.

           Finally,   we    held    Hall’s     case     in   abeyance    for   our

decision in United States v. Lynn, 592 F.3d 572 (4th Cir. 2010),

regarding the adequacy of the district court’s explanation of

the chosen sentence. 2       We have reviewed this issue for plain

error.    Id. at 579-80.      “To establish plain error, [Hall] must

show that an error (1) was made, (2) is plain (i.e., clear or

obvious), and (3) affects substantial rights.”                 Id. at 577.      If

Hall establishes these requirements, this court “may exercise

its discretion to correct the error only if it seriously affects

the   fairness,   integrity        or   public    reputation      of     judicial

proceedings.”     Id.      (internal        quotation    marks   and     citation


      2
       We note that, when sentencing Hall, the district court did
not have the benefit of our most recent sentencing decisions.



                                        3
omitted).      Even assuming that the district court in this case

committed    clear   error    with       regard   to   the   sufficiency       of    the

explanation for the chosen sentence, Hall nevertheless received

exactly the sentence he requested -- a sentence at the bottom of

the range authorized by the United States Sentencing Guidelines.

Thus, Hall has not demonstrated on appeal that the error “had a

prejudicial effect on the sentence imposed.”                 Id. at 580.

             In accordance with Anders, we have reviewed the record

for any meritorious issues and have found none.                       We therefore

affirm the district court’s judgment.                  This court requires that

counsel inform her client, in writing, of the right to petition

the Supreme Court of the United States for further review.                           If

the   client   requests      that    a    petition     be    filed,   but    counsel

believes that such a petition would be frivolous, then counsel

may   move     in    this     court        for     leave     to     withdraw        from

representation.      Counsel’s motion must state that a copy thereof

was   served   on    the   client.         We    dispense    with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           4